EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roy Gross on 8/31/22.

The application has been amended as follows: 

In the Claims:
(Amended) A method comprising:
receiving a plurality of duplicates of a serial bit stream, wherein said serial bit stream comprises a sequence of data packets;
continuously dividing each of said duplicates of said serial bit stream based on sequential time windows;
with respect to each of said time windows, aligning said data packets associated with each of said duplicates of said serial bit stream, received within said time window, based, at least in part, on data packet similarity; and
recreating in real time said serial bit stream by selecting at least one of said aligned data packets as representing a next data packet in said sequence of data packets,
wherein said data packet similarity is determined based, at least in part, on a comparison of data packet content, wherein said data packet content is represented by a hash function.
The method of claim 1, wherein each of said plurality of duplicates of said serial bit stream is transmitted over a different communication channel.
The method of claim 2, wherein each of said communication channels is selected from the group consisting of: a private IP network, a public IP network, the internet, a global system for mobile communications (GSM) network, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN), a wireless network, a satellite communication network, a cellular communication network, a Bluetooth communication channel, and a Wi-Fi network. 
The method of claim 1, wherein said aligning comprises arranging said data packets, received within a time window, in columns of an alignment score matrix, based, at least in part, on said data packet similarity, wherein each row in said matrix represents one of said duplicates of said serial bit stream.
The method of claim 4, further comprising assigning an alignment score to each of said columns based on one of data packet gaps and data packet mismatches in said column. 
The method of claim 4, wherein, with respect to each column of said matrix, said selecting is based, at least in part, on a consensus determined by data packet similarity of a majority of data packets in said column. 
(Cancelled) .
(Amended) A system comprising:
at least one hardware processor; and
a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by said at least one hardware processor to:
receive a plurality of duplicates of a serial bit stream, wherein said serial bit stream comprises a sequence of data packets,
continuously divide each of said duplicates of said serial bit stream based on sequential time windows,
with respect to each of said time windows, align said data packets associated with each of said duplicates of said serial bit stream, received within said time window, based, at least in part, on data packet similarity, and
recreate in real time said serial bit stream by selecting at least one of said aligned data packets as representing a next data packet in said sequence of data packets.
wherein said data packet similarity is determined based, at least in part, on a comparison of data packet content, wherein said data packet content is represented by a hash function.
The system of claim 8, wherein each of said plurality of duplicates of said serial bit stream is transmitted over a different communication channel.
The system of claim 9, wherein each of said communication channels is selected from the group consisting of: a private IP network, a public IP network, the internet, a global system for mobile communications (GSM) network, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN), a wireless network, a satellite communication network, a cellular communication network, a Bluetooth communication channel, and a Wi-Fi network. 
The system of claim 8, wherein said aligning comprises arranging said data packets, received within a time window, in columns of an alignment score matrix, based, at least in part, on said data packet similarity, wherein each row in said matrix represents one of said duplicates of said serial bit stream.
The system of claim 11, wherein said instructions are further executable to assign an alignment score to each of said columns based on one of data packet gaps and data packet mismatches in said column. 
The system of claim 12, wherein, with respect to each column of said matrix, said selecting is based, at least in part, on a consensus determined by data packet similarity of a majority of data packets in said column. 
(Cancelled) 
(Amended) A computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by at least one hardware processor to:
receive a plurality of duplicates of a serial bit stream, wherein said serial bit stream comprises a sequence of data packets;
continuously divide each of said duplicates of said serial bit stream based on sequential time windows;
with respect to each of said time windows, align said data packets associated with each of said duplicates of said serial bit stream, received within said time window, based, at least in part, on data packet similarity; and
recreate in real time said serial bit stream by selecting at least one of said aligned data packets as representing a next data packet in said sequence of data packets,
wherein said data packet similarity is determined based, at least in part, on a comparison of data packet content, wherein said data packet content is represented by a hash function.
The computer program product of claim 15, wherein each of said plurality of duplicates of said serial bit stream is transmitted over a different communication channel selected from the group consisting of: a private IP network, a public IP network, the internet, a global system for mobile communications (GSM) network, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN), a wireless network, a satellite communication network, a cellular communication network, a Bluetooth communication channel, and a Wi-Fi network. 
The computer program product of claim 15, wherein said aligning comprises arranging said data packets, received within a time window, in columns of an alignment score matrix, based, at least in part, on said data packet similarity, wherein each row in said matrix represents one of said duplicates of said serial bit stream.
The computer program product of claim 17, wherein said instructions are further executable to assign an alignment score to each of said columns based on one of data packet gaps and data packet mismatches in said column. 
The computer program product of claim 17, wherein, with respect to each column of said matrix, said selecting is based, at least in part, on a consensus determined by data packet similarity of a majority of data packets in said column. 
(Cancelled) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y LEE/Primary Examiner, Art Unit 2419